                Case 20-10695-RAM             Doc 26     Filed 05/06/20      Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                          www.flsb.uscourts.gov

In re:                                                    Case No.: 20-10695-RAM
                                                          Chapter 13
         Mirna Trejos


                        Debtor(s)         /

                        OBJECTION TO CLAIM ON SHORTENED NOTICE

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim
is recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation
hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the
[trustee][debtor] objects to the following claim filed in this case:
Claim                                                     Amount of
No.              Name of Claimant                         Claim

6                Miami-Dade County Tax Collector          $612.71

Basis for Objection and Recommended Disposition

On or about March 20, 2020, Creditor filed a secured proof of claim in the amount of $612.71 for ad valorem
taxes on the Debtor’s property. The Debtor previously paid this claim in full and thus the balance is $0.00.
Therefore, the Debtor requests that this claim be stricken and disallowed.

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: May 6, 2020                               Respectfully Submitted:
                                                 Robert Sanchez, P.A.
                                                 355 West 49th Street
                                                 Hialeah, FL 33012
                                                 Fl. Bar No. 0442161
                                                 Telephone: (305) 687-8008
                                                 E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
